NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted May 24, 2021*
                                 Decided May 28, 2021

                                          Before

                         DAVID F. HAMILTON, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

                         THOMAS L. KIRSCH II, Circuit Judge

No. 20-3108

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff-Appellee,                            Court for the Southern District of Indiana,
                                                    Indianapolis Division.

       v.                                           No. 1:17-cr-00158-SEB-TAB-05

JUSTIN BARNETT,                                     Sarah Evans Barker,
     Defendant-Appellant.                           Judge.

                                        ORDER

       Two years ago, Justin Barnett pleaded guilty to conspiring to distribute heroin
and was sentenced to 66 months’ imprisonment. His plea agreement included a broad
appeal waiver in which he “expressly agree[d] not to contest, or seek to modify” his
sentence “in any later legal proceeding.” But in light of the COVID-19 pandemic and his
underlying health conditions, Barnett sought compassionate release under 18 U.S.C.
§ 3582(c)(1)(A). The district court denied relief, ruling that his motion was foreclosed by


       *We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-3108                                                                          Page 2

the waiver in his guilty plea. Barnett appeals, raising three reasons why he should be
allowed to seek compassionate release in these extraordinary circumstances. But we
recently resolved these issues in United States v. Bridgewater, 995 F.3d 591, (7th Cir.
2021), so we dismiss the appeal.

       Barnett first argues that his appeal waiver does not apply to motions for
compassionate release because it does not explicitly mention them. But in Bridgewater,
we confirmed that a similarly worded waiver—of the right to “seek modification of . . .
any aspect of the . . . sentence”—extends to compassionate-release motions under
§ 3582(c)(1)(A). Id. at 593.

        Next, Barnett argues that the waiver was not knowing or voluntary because he
could not have foreseen the COVID-19 pandemic. But the record of Barnett’s Rule 11
colloquy shows that he understood the rights he was waiving. Among other assertions,
he agreed that he “read the entire Plea Agreement and discussed it with [his] attorney”
and “underst[ood] all the terms of the Plea Agreement.” In Bridgewater, we reiterated
that we enforce waivers like Barnett’s in unforeseen circumstances that arise after the
plea agreement was made. See id. at 600. A plea agreement is a bargain, and in exchange
for his plea and waiver of the right to challenge his sentence, the government allowed
Barnett to plead guilty to a lesser-included offense of only one of the counts on which
he was indicted and dismissed the other count. Now, Barnett “wants the benefits of the
existing agreement but not the principal detriment.” Id. at 602.

        Finally, Barnett argues it would be unconscionable and against public policy to
interpret the waiver to preclude motions for compassionate release. We rejected this
argument, too, in Bridgewater, because statutory rights are generally waivable in plea
agreements and compassionate-release waivers serve the government’s interests in
finality and efficient use of resources. Id. at 601.

       One final note—Barnett suggests that his waiver may be invalid because he
received ineffective assistance of counsel at the time. But that would require a timely
collateral attack on his original judgment under 28 U.S.C. § 2255. The statute he has
used here, 18 U.S.C. § 3582(c)(1)(A), does not offer a path to attack a conviction, only to
“modify a term of imprisonment.”

                                                                               DISMISSED